EXAMINER'S AMENDMENT
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the set of claims received on 07 February 2020 and the Examiner-Initiated Interview conducted on 02 September 2022. Claims 1-25 are currently pending.
Drawings
	The drawings received on 07 February 2020 are accepted by the examiner.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul J. LaVanway, Jr. on 02 September 2022.
The application has been amended as follows: 
Claim 7 has been amended as follows:
	In line 2, the phrase “toward the medial cuneiform comprising” now reads:
--toward the medial cuneiform comprises--
Claim 15 has been amended as follows:
	In line 4, the phrase “guide over the metatarsal” now reads:
--guide over the medial cuneiform--


Claim 18 has been amended as follows:
	In line 3, the phrase “moved toward the toward the” now reads:
--moved toward the--
Statement of Reasons for Allowance
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, in combination with the underlined limitations below, the following.
Regarding at least claim 1, a method comprising attaching a compressor-distractor to a first metatarsal; attaching the compressor-distractor to a medial cuneiform; inserting an instrument defining a sliding surface between the first metatarsal and a second metatarsal; and actuating the compressor-distractor to move the first metatarsal toward the medial cuneiform, thereby causing the first metatarsal to slide across the sliding surface of the instrument as the first metatarsal is moved toward the medial cuneiform.
Regarding at least claim 19, a method comprising attaching a compressor-distractor to a first metatarsal; attaching the compressor-distractor to a medial cuneiform; actuating the compressor-distractor to move the first metatarsal away from the medial cuneiform; and inserting an instrument defining a sliding surface between the first metatarsal and a second metatarsal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY E WAGGLE, JR whose telephone number is (571)270-7110. The examiner can normally be reached TEAPP: Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775